DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they contain gray and black shading in Figures 3, 4, 25, and 26 rendering them ineligible and insufficient quality so that all details in the drawings or photographs are reproducible in the printed patent.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (comprise, comprises, said).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 9, 10, 12, 13, and 19 are objected to because of the following informalities: 
Line 1 of claim 9 recites “a second portion of the sheath” but a “first portion” has not been defined in the claims. Instead “a mouth region” has been defined in claim 1. Therefore, it is recommended that claim 9 be amended as follows: “wherein a second region of the sheath.” 
Line 2 of claim 10 should be amended as follows “mouth region” as recited in claim 2.
Line 1 of claim 12 should be amended as follows “wherein at least one of the at least one radio-opaque indicator” since the at least one radio-opaque indicator is already recited in claim 11.
Line 1 of claim 13 should be amended as follows “wherein at least one of the at least one radio-opaque indicator” since the at least one radio-opaque indicator is already recited in claim 11.
Line 2 of claim 13 should be amended as follows “comprises a first feature” to distinguish from the second feature defined in claim 14 as wells as to be consistent with claims 15-17 all reciting “the first feature.”
Line 1 of claim 19 should recite “wherein at least one of the at least one radio-opaque indicator” since the at least one radio-opaque indicator is already recited in claim 11.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the delivery catheter optionally according to claim 2.” The term “optionally” renders the claim indefinite because it is unclear as to whether or not the claim depends from claim 2. For examination purposes, claim 11 has been interpreted as depending from claim 2 and should be amended as follows: “The delivery catheter of claim 2, 
Claim 18 recites the limitation "the elongate feature" in line 1. There is insufficient antecedent basis for this limitation in the claim. Since this limitation lacks antecedent basis, it is also unclear as to whether this feature is a new feature or refers back to one of the recited first feature and second feature.
Claim 20 recites “a first radio-opaque indicator including a feature that is substantially elongate in an axial direction of the delivery catheter” but this limitation is already required in claims 13 and 14. It is unclear as to whether this limitation is referring to the same indicator in claims 13 and 14 or an additional indicator that is different than the recited at least one radio-opaque indicator. Furthermore, claim 20 recites “a second radio-opaque indicator including a feature extending generally circumferentially around the axis of the delivery catheter” but this limitation is already recited in claim 2. It is unclear as to whether this limitation is referring to the same radio-opaque indicator recited in claim 2 or an additional indicator that is different than the recited radio-opaque indicator. Therefore, these limitations are rendered indefinite. For examination purposes, the indicators are interpreted as being the same indicators recited in the claims from which claim 20 directly or indirectly depends. Claim 21 is also rendered indefinite due to its dependency from claim 20. Furthermore, an “interruption” is also recited in claim 2, rendering this limitation indefinite for the same reasons. For examination purposes the interruption recited in claim 21 is considered the same interruption recited in claim 2 since the indicators are considered the same. Corrections are required to clarify what the applicant regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stante et al. (US Pub. No. 2014/0243953).
Regarding claim 2, Stante discloses a delivery catheter (10) for a stent (20), the delivery catheter (10) comprising a distal end and a proximal end (for example, see Figures 1-2), the distal end including a stent accommodation region (within portion 14 in which stent 20 is accommodated) for receiving a stent (20), and a sheath (16) translatable between a closed position for at least partly covering the stent accommodation region (for example, see Figure 1), and an open position not substantially covering the stent accommodation region (for example, see Figure 2), wherein the sheath (16) comprises a mouth region (distal end of portion 14), the mouth region comprising a radio-opaque indicator (52/54 which is equivalent to 24/30 with the addition of 56, thus disclosure pertaining to 24/30 similarly pertains to 52/54; for example, see Figures 3 and 8 and also paragraph 43 disclosing radiopaque materials) for indicating an axial and/or rotational position of the mouth region of the sheath (for example, see paragraph 37 and Figure 2), the radio-opaque indicator (52/54) comprising a pattern including at least one circumferential interruption (56 which is on the circumference of the marker), wherein the radio-opaque indicator has a shape comprising at least one of: generally circumferentially extending, predominantly circumferentially extending, split-ring shaped, C-shaped, an axial extent of less than about 5mm (for example, see Figure 8 illustrating the indicator being predominantly circumferentially extending).
Regarding claim 3, Stante discloses the radio-opaque indicator (52/54) has an axial extent selected as at least one from: less than about 5mm; less than about 4mm; less than about 3mm, less than about 2mm; between about 1mm and about 2mm (for example, see paragraph 47 describing that the surface 42 to surface 44 of equivalent marker 24/30 can range from about 0.045 inches to about 0.060 inches which converts to 1.143 mm – 1.524 mm and falls within all the claimed ranges).
Regarding claim 6, Stante discloses the mouth region is configured to flare in response to a radially outward force exerted thereon from a stent at the stent- accommodation region (for example, see paragraph 41 and Figure 2).
Regarding claim 7, Stante discloses the circumferential interruption (56) is configured to permit circumferential expansion of the mouth region of the sheath during flaring (for example, see paragraph 41 disclosing the marker being designed to allow the distal end of 14 to flare outwards thereby the circumferential interruption 56 is also configured as claimed since it is a part of the marker).
Regarding claim 8, Stante discloses the radio-opaque indicator is spaced from a peripheral edge of the mouth region, to permit circumferential expansion of the mouth region of the sheath during flaring (for example, see Figure 2).
Regarding claim 9, Stante discloses a second portion of the sheath (proximal of the flaring distal end of 14) is configured substantially not to flare in response to a radially outward force exerted thereon from a stent at the stent-accommodation region (for example, see paragraph 41 describing that the marker can be positioned away from the distal end of 14 to allow it to flare outwards, thus the portion of 14 away from the flaring distal end of 14 is configured substantially not to flare in response to a radially outward force exerted thereon from a stent at the stent-accommodation region).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stante et al. as applied to claim 2 above, and further in view of Nguyen et al. (US Pub. No. 2012/0083877).
Regarding claims 4 and 5, Stante discloses the claimed invention except for the body of the radio-opaque indicator comprising metal or metal alloy comprising at least one of platinum and iridium. Nguyen also discloses a sheath (66) for covering a stent for deployment, the sheath comprising a radio-opaque indicator (for example, see paragraphs 16, 120 and Figures 27-28). Nguyen teaches the radio-opaque indicator comprises metal or metal alloy comprising at least one of platinum and iridium (for example, see paragraph 120). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed Stante’s radio-opaque indicator body from metal or metal alloy comprising at least one of platinum and iridium as taught by Nguyen. Doing so would have provided Stante’s radio-opaque indicator with well-known suitable radio-opaque materials.
Regarding claim 10, Stante fails to disclose the radio-opaque indicator is embedded within a laminate structure of the mouth portion of the sheath. Nguyen also discloses a sheath (66) for covering a stent for deployment comprising a radio-opaque indicator (for example, see paragraphs 16, 120 and Figures 27-28). Nguyen teaches the sheath comprises a laminate structure (inner layer 68 and an outer layer 70) such that the radio-opaque indicator is embedded within the laminate structure (between the inner and outer layers) of the mouth portion (distal end) of the sheath (for example, see paragraphs 16 and 111). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Stante’s sheath as a laminate structure and provided Stante’s radio-opaque indicator embedded within the laminate structure of the mouth portion of the sheath as taught by Nguyen. Doing so would have provided Stante’s delivery catheter with a well-known means for including a radio-opaque indicator on the sheath.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stante et al. as applied to claim 2 above, and further in view of Flagle et al. (US Pub. No. 2005/0283178).
Regarding claim 11, Stante discloses the claimed invention except for the delivery catheter further comprising at least one radio-opaque indicator for indicating a rotational orientation of the delivery catheter and/or a stent-holder thereof, and/or the stent when observed using medical imaging during implantation of the stent. Flagle also discloses a sheath (12) comprising radio-opaque indicators (for example, see Figures 3-5). Flagle teaches at least one radio-opaque indicator (at least one of 26 or 26’) for indicating a rotational orientation of the delivery catheter and/or a stent-holder thereof, and/or the stent when observed using medical imaging during implantation of the stent (for example, see paragraphs 27-28 describing markers 26, 26’ for indicating a rotational orientation of the intraluminal medical device 22 and paragraph 29 disclosing the markers 26 being detected by fluoroscopy). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Stante’s delivery catheter further comprising at least one radio-opaque indicator as taught by Flagle as doing so would advantageously enable the user to determine the rotational orientation of the stent during the procedure using medical imaging, thus facilitating proper positioning of the stent during implantation thereof.
Regarding claim 12, Stante as modified by Flagle discloses the at least one radio-opaque indicator is configured to provide a visual indication of the rotational orientation when observed outside the body (via imaging using a fluoroscopy source or x-ray, for example, see Flagle’s paragraphs 25 and 28).
Regarding claim 13, Stante as modified by Flagle discloses the at least one radio-opaque indicator comprises a first feature (one of 26 or 26’) that is substantially elongate in an axial direction of the delivery catheter (for example, see Flagle’s Figures 3-5 and also paragraphs 27-28 describing the markers 26, 26’ being longitudinal).
Regarding claim 14, Stante as modified by Flagle discloses a second feature (another one of 26 or 26’) that is substantially elongate in an axial direction of the delivery catheter (for example, see Flagle’s Figures 3-5 and paragraphs 27-28 describing the markers 26, 26’ being longitudinal).
Regarding claim 15, Stante as modified by Flagle discloses the second feature is distinct from the first feature by one or more selected from: (i) being spaced angularly from the first feature; (ii) being spaced angularly from the first feature by about 90 degrees; (iii) being spaced axially from the first feature; (iv) having a size different from the first feature; and/or (v) having a length different from the first feature (for example, see Flagle’s Figures 3-5 illustrating i-iii).
Regarding claim 16, Stante as modified by Flagle discloses the first and second features are positioned adjacent to a stent holder of the delivery catheter (stent holder being 20 as illustrated in Flagle’s Figures 4-5 holding intraluminal medical device 22, wherein features 26 or 26’ are shown adjacent to the defined stent holder).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 17, 2022